EXAMINER' S AMENDMENT
An Examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant' s Representative, Anna Lloyd, during a telephony interview on July 01, 2022, gave the Examiner an authorization to amend claims 1,9,17 and cancel claims 8, 16 and as follows:


IN THE CLAIMS

1. (Currently Amended) A method for video decoding in a decoder, comprising:
decoding prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating an inter position dependent prediction combination (PDPC) mode and a coded residual for the current block, the inter PDPC mode being an inter prediction mode that employs a PDPC process;
determining, based on the prediction information indicating the inter PDPC mode, whether sub-block transform (SBT) types are allowed for the current block based on whether the PDPC process is applied to a sub-block merge mode;
determining a transform type of a transform process for the current block in response to a determination that the SBT types are allowed for the current block in the sub-block merge mode and based on the indication of the inter PDPC mode in the prediction information;
performing the transform process on the coded residual to generate a decoded residual; and reconstructing the current block based on the decoded residual, wherein a plurality of weighting parameters of the PDPC process is based on prediction information of a neighboring block adjacent to the current block.
Claim 8 (canceled).
9. (Currently Amended) An apparatus, comprising:
processing circuitry configured to:
decode prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating an inter position dependent prediction combination (PDPC) mode and a coded residual for the current block, the inter PDPC mode being an inter prediction mode that employs a PDPC process;
determine, based on the prediction information indicating the inter PDPC mode, whether sub-block transform (SBT) types are allowed for the current block based on whether the PDPC process is applied to a sub-block merge mode;
determine a transform type of a transform process for the current block in response to a determination that the SBT types are allowed for the current block in the sub-block merge mode and based on the indication of the inter PDPC mode in the prediction information;
perform the transform process on the coded residual to generate a decoded residual; and
reconstruct the current block based on the decoded residual, wherein a plurality of weighting parameters of the PDPC process is based on prediction information of a neighboring block adjacent to the current block.
Claim 16(canceled).

17. (Currently Amended) A non-transitory computer-readable storage medium storing a program executable by at least one processor to perform:
decoding prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating an inter position dependent prediction combination (PDPC) mode and a coded residual for the current block, the inter PDPC mode being an inter prediction mode that employs a PDPC process;
determining, based on the prediction information indicating the inter PDPC mode, whether sub-block transform (SBT) types are allowed for the current block based on whether the PDPC process is applied to a sub-block merge mode;
determining a transform type of a transform process for the current block in response to a determination that the SBT types are allowed for the current block in the sub-block merge mode and based on the indication of the inter PDPC mode in the prediction information;
performing the transform process on the coded residual to generate a decoded residual; and
reconstructing the current block based on the decoded residual, wherein a plurality of weighting parameters of the PDPC process is based on prediction information of a neighboring block adjacent to the current block.


Reasons for allowance
          Claims 1-7,9-15 and 17-20 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, Seregin et al. (US 2017/0324643 A1).  Seregin et al. directed toward  techniques related to entropy coding (encoding or decoding) secondary transform syntax elements of a block of video data. The secondary transform syntax elements may include, for example, non-separable secondary transform (NSST) syntax elements, rotational transform syntax elements, or the like. In general, entropy coding of these syntax elements may include binarization or reverse binarization. The binarization or reverse binarization scheme may be unified such that the same binarization or reverse binarization scheme is applied, regardless of a maximum possible value for the secondary transform syntax elements. The techniques of this disclosure may further include coding (encoding or decoding) signaling unit syntax elements, where the signaling unit may include two or more neighboring blocks. Signaling unit syntax elements may precede each of the blocks, or be placed immediately before (in coding order) a block to which the signaling unit syntax elements apply.  Seregin alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claim 1 of the claimed invention when considered as a whole.  Therefore, claims 1-7,9-15 and 17-20 are found allowable. Furthermore, the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 04/19/2022, and examiner amendment to the claims are persuasive, as such the reasons for allowance are in all probability evident  from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487